SHEPHERD, J.,
concurring.
I concur in the denial of Jacques Aghion’s motion for rehearing from this court’s. opinion issued March 25, 2015, for the reasons set.forth in my .dissent in an earlier opinion of this Court, issued July *5618, 2012. Final Judgment was entered against Mr. Aghion on June 18, 2010, some five years ago. The filings by his counsel in this Court alone now exceed the number of pages contained in the Affordable Care Act, 42 U.S.C.A. §§ 18001, et seq. If necessary to end this saga, the trial court should re-issue the Final Judgment against Mr. Aghion forthwith. Enough is enough.